DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2021 has been entered.
Claims 1, 11-12 and 14 have been amended.  No claims have been added or cancelled.  Claims 1-14 are pending in the application. 

Response to Amendment
Rejections under 35 USC § 103 of Claims 1-14 have been withdrawn in view of applicant’s amendments. 

                                     EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The application has been amended as follows: 
	Claim 1 (Currently Amended):  A selective catalytic reduction (SCR) system for treating exhaust gas from a diesel engine, the system comprising:
	a frame;
	a SCR catalyst contained within a SCR canister;
an upstream endcap located immediately upstream of the SCR canister configured to turn an exhaust gas through 90 degrees; 
an ammonia oxidation catalyst contained within an ammonia oxidation canister; and
a downstream endcap located immediately downstream of the SCR canister and configured to turn the exhaust gas through 180 degrees between the SCR canister and the ammonia oxidation canister;
wherein each of the SCR and ammonia oxidation canisters is removably attached
directly to the frame by a plurality of straps.

Allowable Subject Matter
Claims 1-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 14, Hasan et al. (US Pat. Pub. No. 2012/0017574)-which is considered the closest prior art of record, discloses an selective catalytic reduction (SCR) system and method for assembling a selective catalytic reduction system for treating exhaust from a diesel engine comprising:
a frame (#26, #28) (see figures 1 and 2, and paragraph [0021]);
a SCR catalyst (#22) contained within a SCR canister (see figures 1 and 2, and paragraphs [0020]; Hasan discloses wherein exhaust treatment devices may comprise a selective catalytic reduction (SCR) device);
an upstream endcap located immediately upstream of the SCR canister configured to turn an exhaust gas through 90 degrees (see figures 1 and 2);
wherein the SCR canister is removably attached directly to the frame (#26, #28) by a plurality of straps (#46) (see figures 1 and 2, and paragraphs [0021] and [0024]).
The differences between Hasan and the instant invention is that Hasan fails to disclose: (1) an ammonia oxidation catalyst contained within an ammonia oxidation canister; (2) a downstream endcap located immediately downstream of the SCR canister and configured to turn the exhaust gas through 180 degrees between the SCR canister and the ammonia oxidation canister and (3) wherein the ammonia oxidation canister is removably attached directly to the frame by a plurality of straps.
Kumar et al. (US Pat. Pub. No. 2010/0236224)- which is considered the second closest prior art of record, discloses an emission treatment system that can be used for treating exhaust gases from diesel engines and lean burn gasoline engines (see 
The differences between Kumar and the instant invention is that Kumar fails to disclose: (1) a frame, (2) an upstream endcap located immediately upstream of the SCR canister configured to turn an exhaust gas through 90 degrees, (3) a downstream endcap located immediately downstream of the SCR canister and configured to turn the exhaust gas through 180 degrees between the SCR canister and the ammonia oxidation canister and (4) wherein each of the SCR and ammonia oxidation canisters are removably attached directly to the frame by a plurality of straps.
Applicant persuasively discloses on page 7 of applicant’s remarks that: “Based on the foregoing, the combination of Hasan and Kumar does not disclose or suggest a SCR system which includes an SCR canister, an AMOX canister, an upstream endcap turning gas 90 degrees, and a downstream cap turning exhaust gas 180 degrees between the SCR and AMOX canisters. Therefore, this combination does not disclose or suggest all the limitations of independent claims 1 and 14. Accordingly, the obviousness rejections of claims 1, 2, and 14 should be withdrawn.”
Applicant discloses on page 2, lines 16-27 of instant specification that: “It is an aim of the present invention to provide a SCR system which is as compact as possible whilst being readily accessible for maintenance. It is a further aim of the present invention to 
Applicant further discloses on page 5 line 28 to page 6, line 27 of instant specification that: “A first, or upstream, end cap 42 receives the exhaust flow from the hydcat (hydrolysis catalyst) and turns it substantially through a further 90 degrees, so that the exhaust flow is now in the opposite direction to that in which it passes through the DOC canister 16. The first end cap 42 has a first end cap inlet 44 and a first end cap outlet 46 which define respective flow paths that lie at substantially 90 degrees to one another. The first end cap outlet 46 may have a cross sectional area which is larger than that of the first end cap inlet 44. Connected to the first end cap outlet 46 is a SCR canister 48 which contains an SCR coated-on filter (SCRF), which can also be referred to as a diesel particulate filter (DPF), and a SCR catalyst of a known type downstream of the SCRF. The SCR canister 48 lies on the cradle 18 and is substantially parallel with the DOC canister 16. The SCR canister 48 is removably attached to the cradle 18 by straps 20 and fixing arrangements 26 in the same way as the DOC canister 16. A second, or downstream, end cap 50 is connected to the downstream end of the 10 SCR canister 48. The second end cap 50 has a second end cap inlet 52 and a second end cap outlet 54 which define respective flow paths which are substantially parallel to one another. In other 
Applicant further discloses on pages 7-8 of instant specification that: “As the exhaust gases flow through the SCR catalyst the NOx present in the flow reacts with the ammonia, thereby converting the NOx to nitrogen, water and a small amount of carbon dioxide. The exhaust flow then enters the second end cap 50, where the relative orientation and variation in cross sectional area of the second end cap inlet 52 and the second end cap outlet 54 turns the flow through substantially 180 degrees and tapers or shrinks the flow diameter. The flow then enters the AMOx canister 56 where the AMOx catalyst oxidizes ammonia remaining within the exhaust flow to limit the amount of ammonia slipping through the system to atmosphere. By providing a SCR system whose principal components are arranged on a support frame the present invention ensures that 
There is no reason, motivation or suggestion in Hasan or Kumar, alone or in combination, which would motivate one of ordinary skill in the art to have a selective catalytic reduction system and a method of assembling a selective catalytic reduction system with the above configuration, as claimed by the applicant, in order to arrive at the claimed invention.  For this reason, the above claims are considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JELITZA M PEREZ/Primary Examiner, Art Unit 1796